DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/6/19 has been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "15" and "20", “3” and “18” in figure 1a,”3’” and “18’” and “15’” and “20’” in figure 1b, “15”” and “20’”, “3”” and “18”” in figure 2 have both been used to designate “a housing”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensor unit” and “light-permeable casing surface section” in claim 1; “sensing module” and “receiving module” in claims 6 and 22; “air-permeable casing surface section” in claims 10 and 24; “evaluation or display unit” in claims 15 and 16; “optical measuring system” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 11-16, 18-19, 22, 27 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al (2008/0110337) (hereinafter: “Hoffman”).
Regarding claims 1 and 18; figures 1 and 5 of Hoffman below discloses an air dryer cartridge (10) for reducing air moisture of air that can be supplied to an electronics housing, the air dryer cartridge (10) comprising: a cartridge housing (12) through which air can be guided; a drying agent (i.e., desiccant material 24 or 152) arranged within the cartridge housing (12); a sensor unit (140, 142) of an optical measuring system, wherein the sensor unit (140, 142) is configured to determine a moisture content of the drying agent (24, 152) (par. [0005] and [0024]); wherein the cartridge housing (12), at least in sections thereof, comprises a light-permeable casing surface section (i.e., glass window 

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

Regarding claims 2-3, figure 5 shows that the sensor unit (140, 142) is arranged at the cartridge housing or arranged at or in the drying agent (152).
Regarding claims 6 and 22, Hoffman teaches that the sensor unit (142, 146) comprises a sending module (146) configured to emit an optical signal as an emitted signal to the drying agent (152) and further comprises a receiving module (154) configured to receive an optical signal as a received signal correlated with the emitted signal after the emitted signal has passed through the drying agent (152) (figure 5).
Regarding claims 8 and 11, Hoffman teaches that the sensor unit (142, 140) comprises a signal processing unit (not shown), wherein a measured signal tapped at the sensor unit (142, 140) is a voltage-equivalent and/or current-equivalent measured signal which is determined from the emitted signal (i.e., from light source 146) and/or received signal by the signal processing unit (par. [0033]).

Regarding claim 13, Hoffman teaches that the sensor unit comprises one or a plurality of energy and/or data lines (54) extending within the cartridge housing (20) and exiting at a terminal end face (60) of the cartridge housing (20) from the cartridge housing (20) and configured to enable export of a voltage-equivalent and/or current-equivalent measured signal (i.e., voltage different between the anode 36 and cathode 42) of the sensor unit out of the cartridge housing (figure 1 and par. [0022] and [0029]).
Regarding claims 14-15, Hoffman teaches the use of electronic control module (62) and photodiode chip (116) (par. [0024] and figure 5) in which an energy supply unit (par. [0030]-[0031]) is disclosed for energy supply of the sensor unit and/or of an evaluation and/or display unit configured to process and/or display the measured signal (see claim 21 of Hoffman).
Regarding claim 16, Hoffman discloses an evaluation unit (40, 62) or measuring device (i.e., meter) (par. [0029]) configured to process a measured signal (i.e., voltage) output of the sensor unit; an energy supply unit for energy supply of the evaluation unit configured to process a measured signal of the sensor unit (par. [0030]-[0031]).
Regarding claim 19, Hoffman teaches that the air dryer cartridge is arranged exchangeably in the device (i.e., cartridge 20 is removable from the housing 12) (par. [0014]).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Schwirian et al (2013/0067661) (of record).

Schwirian et al, from the same field of endeavor, discloses a dry air patient support system in which the color sensor (400A) is used for measuring the moisture content of desiccant (402) (par. [0046] and figure 4 below).

    PNG
    media_image3.png
    3300
    2560
    media_image3.png
    Greyscale


Regarding claims 5 and 21; Schwirian et al does not explicitly teach that the color sensor comprising a light source; however, the examiner take the Official notice that an optical color sensor comprising a light source and a detector are well known in the art and it would have been obvious to one having ordinary skill in the art to replace the color sensor of Schwirian et al by an optical color sensor because they are both function in the same manner. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.

Claims 7 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Bohm et al (2011/0186661).
Regarding claim 7 and 23; Hoffman does not teach that the sensor module (140, 142) emits an infrared signal; however, such the feature is known in the art as taught by Bohm et al.
Bohm et al, from the same field of endeavor, teaches that the sensor such as a near-infrared spectrometer (it is noted that the infrared light source must be included) which is suitable for measuring the moisture of the ground product and/or of the air (par. [0061]).
.

Claims 9-10 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Ademe et al (8,186,359).
Regarding claims 9-10, 24-25, Hoffman teaches the use of glass window (150) and does not teach that the use of a dule emits an infrared signal.
Regarding claim 9, Hoffman teaches that the cartridge housing (12, 144) is of a tubular configuration and comprises a longitudinal axis, wherein the cartridge housing (12, 144) and a section of casing is glass window (150) (figures 1 and 5).
Hoffman does not teach the use of an air-permeable casing surface section configured to enable air to pass therethrough to the drying agent (152).
Ademe et al discloses a system for inspecting object comprises a filter rod (24) which includes filter material (40) encased in circumscribing wrapping material (45) such as conventional air permeable (see figure 4 below). A sensor element (247) is used to measure the moisture changes within the filter rods (column 9, lines 51 through column 10, line 9 and column 17, lines 3-22).

    PNG
    media_image4.png
    3300
    2560
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the window of Hoffman by an air per-permeable casing surface section as taught by Ademe et al because both window and air-permeable section function in the same manner. In addition, the air-permeable allows the air passes through the drying agent, thus increase the speed of drying process step.
Claims 17, 26, 28-29, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman.
Regarding claims 17 and 26, Hoffman teaches that the air dryer is used in compressed air braking system and air dryer uses a desiccant material contained in a cartridge to filter the water and contaminations form the compressed air (par. [0002] and [0003]).
Hoffman does not teach teaches that the air dryer cartridge is configured to dehumidify air contained in a battery housing of a vehicle; however, it would have been obvious to one having ordinary skill in the art to use the basic device of Hoffman to dehumidify air contained in a battery housing of a vehicle because the device would function in the same manner.
Regarding claims 28 and 31, Hoffman does not teach the measured value-specific values for different moisture contents of the drying agent comprise extinction values, transmission values, and wavelengths of the visible spectral range for different moisture contents of the drying agent. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Hoffman for determining the measured value-specific values for different moisture contents of the drying agent comprise extinction values, transmission values, and wavelengths of the visible spectral range for different moisture contents of the drying agent if addition measurements are designed.
Regarding claims 29 and 32; Hoffman does not explicitly teach that the method is performing in intervals or discontinuously. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            July 2, 2021